FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 S. BINYOMIN GINSBERG, Rabbi, an              No. 09-56986
 individual and on behalf of all others
 similarly situated,                            D.C. No.
                     Plaintiff-Appellant,    3:09-cv-00028-
                                                JLS-NLS
                    v.

 NORTHWEST, INC., a Minnesota                    ORDER
 corporation and a wholly-owned
 subsidiary of Delta Air Lines, Inc.;
 DELTA AIR LINES, INC., a Delaware
 corporation,
                Defendants-Appellees.


    On Remand from the United States Supreme Court

                     Filed June 12, 2014

     Before: Mary M. Schroeder and Stephen S. Trott,
                     Circuit Judges.



                           ORDER

    In accordance with the Supreme Court’s opinion of April
2, 2014, as well as the resulting judgment, the district court’s
dismissal of Appellant’s claim is AFFIRMED.